United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                             June 22, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 05-50620
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

          ABDON OLVERA, Jr., also known as Abdon Olvera,

                                                      Defendant-Appellant.


              Appeal from the United States District Court
                    for the Western District of Texas
                            (6:04-CR-217-ALL)


Before BARKSDALE, STEWART, and CLEMENT, Circuit judges.

PER CURIAM:*

     Abdon     Olvera,    Jr.,   pleaded     guilty    to    possession         of

methamphetamine with intent to distribute, in violation of 18

U.S.C.   §§    841(b)(1)(B),     and   to   possession      of   firearms       in

furtherance of a drug-trafficking offense, in violation of 18

U.S.C. § 924(c)(1)(A).      Olvera appeals only the latter conviction.

     Olvera claims the factual basis for his guilty plea was

inadequate as a matter of law because the factual resume did not

establish that he possessed firearms “in furtherance of” a drug-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
trafficking offense for purposes of 18 U.S.C. § 924(c)(1)(A).

Because Olvera did not object to the factual basis for his plea in

the district court, this court reviews only for plain error, see

United States v. Angeles-Mascote, 206 F.3d 529, 530 (5th Cir.

2000), reviewing the record as a whole, see United States v. Vonn,

535 U.S. 55, 59 (2002); United States v. Adams, 961 F.2d 505, 512-

13 (5th Cir. 1992).

     The factual resume stated that Olvera possessed in his vehicle

two firearms — one .223 caliber rifle and one Beretta 9mm pistol —

along with methamphetamine weighing about 110 grams in the driver’s

side pocket.   The record as a whole, including the Presentence

Investigation Report, shows that the firearms were loaded and

easily accessible to Olvera as the driver of his vehicle.             These

facts show that Olvera possessed at least one of the two firearms

in furtherance of possession of methamphetamine with intent to

distribute, in violation of 18 U.S.C. § 924(c)(1)(A).        See United

States v. Ceballos-Torres, 218 F.3d 409, 412-15 (5th Cir. 2000),

cert. denied, 531 U.S. 1102 (2001).      Consequently, Olvera fails to

show plain error.      See Vonn, 535 U.S. at 59; Adams, 961 F.2d at

512-13.

     Olvera also claims the district court reversibly erred by not

correctly   advising    him   of   the   §   924(c)(1)   count   at     his

rearraignment, required by FED. R. CRIM. P. 11(b)(1)(G).     This claim

lacks merit because Olvera has failed to show that, but for the

                                    2
Rule 11 error, he would not have pleaded guilty.   See United States

v. Dominiquez Benitez, 542 U.S. 74, 83 (2004).

                                                        AFFIRMED




                                3